Citation Nr: 0331262	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for lumbar 
spine disc disease, post operative, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1987 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
lumbar laminotomy, microdiskectomy and foraminotomy and 
assigned a 20 percent evaluation, effective October 6, 1998.

In a February 2000 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran cancelled the hearing which was set for a date in 
January 2001 and requested that the hearing be rescheduled in 
order to obtain additional medical evidence.  The veteran 
failed to report for hearings set for dates in March and June 
2003.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  The record 
does not reflect the veteran was provided notice of the VCAA 
with regard to his claim for an increased rating for his low 
back disorder.  This should be accomplished prior to a final 
decision.  

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The opportunity must be taken at this 
time to inform the appellant that a full year is allowed to 
respond to a VCAA notice.  

The Board also notes that during the course of the appeal, 
the rating criteria used to evaluate intervertebral disc 
syndrome were revised, effective September 23, 2002, and 
September 26, 2003.  The RO must consider the revised 
criteria, and rate the disability at issue under the criteria 
found to be most advantageous to the veteran.

Furthermore, the Board notes that the medical evidence of 
record is inadequate to properly evaluate the veteran's 
disorder.  The veteran has complained of severe pain in his 
lumbar spine that radiates to both legs.  He states that he 
is unable to lie, stand or walk for any extended period of 
time.  A review of the claims folder reveals that the veteran 
has not been afforded a VA orthopedic examination to 
determine the current nature and severity of his service-
connected low back disorder.  Accordingly, the RO should 
provide the veteran with a VA examination.  
  
As the veteran has appealed the initial rating assigned, VA 
must evaluate the disability based on all the evidence of 
record; and may assign separate ratings for 
separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Under the circumstances, this case is remanded for the 
following:  

1.  The veteran and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim at 
issue.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by him and 
which part, if any, VA will attempt to 
obtain on his behalf.  This notice should 
be consistent with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A and any 
other applicable precedent.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his service-connected low 
back disability.  The claims file should 
be provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  All indicated 
tests and studies should be performed.  
The examiner should identify all 
orthopedic and all neurologic 
manifestations of the service-connected 
low back disability and note whether the 
veteran has had incapacitating episodes 
of intervertebral disc syndrome over the 
past 12 months.  If so, the examiner 
should note the total duration of such 
episodes during the past 12 months.  The 
examiner should also perform tests of 
joint motion against varying resistance.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the lumbar spine should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the lumbar spine due to pain.  The 
examiner should specifically indicate the 
range of lumbar spine motion performed 
without pain and the range of motion 
accompanied by pain, in all planes.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
of the lumbar spine on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected lumbar spine 
disability on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  The RO 
should consider application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 regarding 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.40  regarding functional loss due to 
pain, and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
For the period prior to September 23, 
2002, the increased rating claim should 
be considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002)), and the 
current schedular criteria for rating 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  The RO should also 
consider the change to the rating 
criteria for rating the spine, effective 
September 26, 2003.  The RO must take 
into consideration the applicability of 
staged ratings.  See Fenderson.  The RO 
should consider whether the case should 
be forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA and both the 
current and former versions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


